UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 3)* Under the Securities Exchange Act of 1934 SIGNET JEWELERS LIMITED (Name of Issuer) Common Stock, par value $0.18 per share (Title of Class of Securities) G81276100 (CUSIP Number) Keith Meister Patrick J. Dooley, Esq. Corvex Management LP 667 Madison Avenue New York, New York 10065 (212) 474-6700 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 4, 2016 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box []. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following page(s) Page 1 of 7 Pages CUSIP No. G81276100 Page 2of7 Pages 1Names of Reporting Persons CORVEX MANAGEMENT LP 2Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5 Check Box If Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6Citizenship or Place of Organization DELAWARE 7 Sole Voting Power Number of Shares Beneficially Owned By Each 8 Shared Voting Power 0 Reporting Person With 9 Sole Dispositive Power 10 Shared Dispositive Power 0 11Aggregate Amount Beneficially Owned by Each Reporting Person 12Check Box If the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13Percent of Class Represented By Amount in Row (11) 7.1% 14Type of Reporting Person (See Instructions) PN; IA CUSIP No. G81276100 Page 3 of 7 Pages 1Names of Reporting Persons KEITH MEISTER 2Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5Check Box If Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6Citizenship or Place of Organization UNITED STATES 7 Sole Voting Power Number of Shares Beneficially Owned By Each 8 Shared Voting Power 0 Reporting Person With 9 Sole Dispositive Power 10 Shared Dispositive Power 0 11Aggregate Amount Beneficially Owned by Each Reporting Person 12Check Box If the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13Percent of Class Represented By Amount in Row (11) 7.1% 14Type of Reporting Person (See Instructions) IN; HC CUSIP No. G81276100 Page 4of 7 Pages This Amendment No. 3 supplements the information set forth in the Schedule 13D filed by Corvex Management LP and Keith Meister with the United States Securities and Exchange Commission on January 24, 2014, as amended from time to time (as amended, the “Schedule 13D”) relating to the shares of Common Stock, par value $0.18 per share (the “Shares”) of Signet Jewelers Limited, a Bermuda company (the “Issuer”). Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Schedule 13D. The information set forth in response to each separate Item below shall be deemed to be a response to all Items where such information is relevant. The Schedule 13D is supplementally amended as follows. Item 3.Source and Amount of Funds or Other Consideration. The Reporting Persons used working capital of the Corvex Funds to purchase the 5,629,153 Shares reported herein. The total purchase price for the Shares reported herein was $455,376,654.50, including commissions. Various of the Reporting Persons may effect purchases of securities through margin accounts maintained for them with brokers, which extend margin credit as and when required to open or carry positions in their margin accounts, subject to applicable federal margin regulations, stock exchange rules and such firms’ credit policies.Positions in Shares may be held in margin accounts and may be pledged as collateral security for the repayment of debit balances in the accounts. Item 5. Interest in Securities of the Issuer. (a) – (b) Corvex may be deemed to be the beneficial owner of 5,629,153 Shares, which represent approximately 7.1% of the Issuer’s outstanding Shares.Corvex may be deemed to have sole power to vote and sole power to dispose of 5,629,153 Shares.By virtue of his position as control person of the general partner of Corvex, Mr. Meister may be considered to beneficially own such Shares. The percentage calculated in the immediately foregoing paragraph is calculated based on a total of 79,531,968 Shares outstanding as of November 30, 2015 (based on the Issuer’s Quarterly Report on Form 10-Q for the quarter ended October 31, 2015). (c)Except as set forth on Exhibit 2 hereto, there have been no transactions with respect to the Shares during the sixty days prior to the date hereof by any of the Reporting Persons. (d)The limited partners of (or investors in) each of the private investment funds for which Corvex or its affiliates acts as general partner and/or investment adviser have the right to participate in the receipt of dividends from, or proceeds from the sale of, the Shares held for the accounts of their respective funds in accordance with their respective limited partnership interests (or investment percentages) in their respective funds. (e)Not applicable. Item 7. Material to be Filed as Exhibits. Exhibit 2 - Transactions in the Shares effected in the past 60 days. SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Date:January 4, 2016 CORVEX MANAGEMENT LP By: /s/ Keith Meister Keith Meister Managing Partner Date:January 4, 2016 KEITH MEISTER By: /s/ Keith Meister EXHIBIT 2 TRANSACTIONS The following table sets forth all transactions with respect to Shares effected in the last sixty days by the Reporting Persons in respect of the Shares, inclusive of any transactions effected through 4:00 p.m., New York City time, on January 4, 2016.Except as otherwise noted below, all such transactions were purchases or sales of Shares effected in the open market, and the table includes commissions paid in per share prices. NATURE OF TRANSACTION DATE OF TRANSACTION AMOUNT OF SECURITIES PRICE PER SHARE Corvex - Purchase of Common Stock 12/9/2015 Corvex - Purchase of Common Stock 12/10/2015 Corvex - Purchase of Common Stock 12/11/2015 Corvex - Purchase of Common Stock 12/15/2015 Corvex - Purchase of Common Stock 12/16/2015 Corvex - Purchase of Common Stock 12/21/2015 Corvex - Purchase of Common Stock 12/22/2015 Corvex - Purchase of Common Stock 12/23/2015 Corvex - Purchase of Common Stock 12/24/2015 Corvex - Purchase of Common Stock 12/28/2015 Corvex - Purchase of Common Stock 12/30/2015
